In this case the Chancellor sustained a demurrer to and dismissed a bill of complaint, purporting to be a bill in the nature of a bill of review, filed in the Circuit Court of Levy County, in and for the Eighth Judicial Circuit, to impeach and set aside a decree of divorce that had been rendered in a divorce suit between the parties in Glades County, in the Twelfth Judicial Circuit, some two years prior thereto.
The demurrer sustained by the Circuit Judge contained divers grounds, principally setting forth that the bill in the instant case sought to collaterally attack a decree of another Circuit Court which had acquired jurisdiction of the parties and subject matter; that complainant was guilty of unexcused laches and lack of diligence in attacking the decree of divorce in the prior suit; that complainant in this suit had filed a cross bill in the preceding divorce suit and that the matters of relief covered thereby were the same in substance as sought for the most part in the present suit and therefore the divorce decree was res adjudicata; that no fraud, deceit or surprise was sufficiently shown to have been practiced by opposite party or his attorney in obtaining the decree of divorce; that alleged negligence of complainant's own attorney representing her in the divorce suit, was no good cause in law or in equity for avoiding a decree of divorce otherwise properly obtained and that the bill was generally without equity.
A careful review of the pleadings involved on this appeal has convinced this Court that there was no error committed by the Chancellor in sustaining the demurrer and dismissing the bill of complaint considered in the present case.
Affirmed.
  WHITFIELD, TERRELL and BUFORD, J. J., concur. *Page 442